DETAILED ACTION
Response to Remarks
Drawing objections have been withdrawn upon a review of the replacement drawings filed on 2 February 2021 and upon consideration of Applicant’s remarks.
Specification amendment filed on 2 February 2021 has been entered.  However, Applicant has not argued the objection regarding the dimples 58 located on the core nut.  Therefore, this particular objection has been maintained.
Claim objections have been withdrawn due to amendments by the Applicant.
Applicant has amended independent claims 1, 14 and 19 to add limitations from claim 12.  Previous claim 12 only claimed a plurality of grooves.  Newly amended claims 1, 14 and 19 have added a new limitation “recessed grooves” not previously presented in the original claim 12, which has necessitated new grounds of claim rejections shown below.   Newly added claims 21-23 introduce new limitations not previously presented, which has necessitated new grounds of claim rejections shown below.
Even though new grounds of claim rejections (necessitated by Applicant’s amendments) are being made, Examiner notes that the Applicant’s argument (page 15, second paragraph) that Pratt is silent regarding any grooves being recessed from the ramp is narrower than the claimed limitations.  Amended claims 1, 14 and 19 do not state for the grooves to be recessed from the ramp.  A surface located between the two knurls (outwardly protruding from the ramp) can be considered a groove recessed in relation to the knurls.  Therefore, formation of outwardly protruding knurls leads to recessed grooves.  
Specification
The disclosure is objected to because of the following informalities:
Specification does not provide adequate details on the dimples 58 located on the core nut 5.  It is not clear if the dimples 58 are recessed radially inward from the outer surface of the main body 40 and also protrude slightly into the internally threaded bore of the core nut, or if the dimples 58 are recesses/gouges machined into the outer surface of the main body 40 without protruding into the internally threaded bore of the core nut.  Specification also does not describe the functionality of the dimples 58. 
Appropriate correction is required.
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
Claim 14 recites the limitation “a plurality of recessed grooves configured” in line 17.  Meaning of the term “configured” in this limitation is not clear.  Examiner suggests deleting “configured” so that the limitation reads “a plurality of recessed grooves”.
Claim 18 is dependent on the canceled claim 16.  For purposes of further examination, claim 18 will be treated as being dependent on claim 14. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 11, 13-15, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US PGPUB 2016/0169260A1) in view of Reynolds (US Patent 3277771A) and Rosenberg (US PGPUB 2019/0048913A1).
Regarding claim 1, 
Pratt teaches:
A blind fastener 200 for connecting a plurality of panels (workpiece 102 and plies 104) – see Figures 16-19.
a core bolt 250 including a bolt head 254; and a core nut (220, 270) surrounding the core bolt 250, the core nut 220 including a main body (222, 230), a nut head (see Figure “A” below), a sleeve 270 and a tool engagement section 235, the nut head having a larger outside diameter than the main body (222, 230).
the bolt head 254 being engaged with an end of the sleeve 270 that is distal to the main body (222,230), the main body including a ramp surface 230 configured to slidingly engage an inner surface of the sleeve 270.
the core nut (220, 270) defines a frangible portion (see Figure “A”) between the nut head and the tool engagement section 235.  As shown in Figure 19, the frangible portion is configured to allow the tool engagement 235 section to break off from the nut head when a torque applied to the tool engagement section is greater than a threshold torque after the blind fastener is installed in the plurality of panels. 

A blind fastener, shown in Figure 1, where the sleeve 60 is coupled to an end of the main body 22 via a breakneck groove 46. 
Reynolds teaches that joining the sleeve to the main body of the core nut is advantageous as it would prevent the sleeve from being improperly assembled onto the core bolt.  As can be seen from Figure 16 of Pratt, the sleeve 270 of Pratt has a first end 272 designed to abut against the tapered ramp surface 230 of the core nut.  Improper installation of the sleeve onto the core bolt will result in an unsatisfactory expansion of the sleeve.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the sleeve 270 to the tapered ramp surface 230 of the core nut of Pratt similar to the ones taught by Reynolds to prevent improper installation of the sleeve onto the core bolt which could result in an unsatisfactory expansion of the sleeve.

Pratt does not explicitly disclose, but Rosenberg teaches:
Figures 3-4 shows a plurality of recessed grooves 140 on the ramp surface 130.
wherein the recessed grooves 140 are configured to facilitate the sleeve 160 to cave into the recess grooves while the sleeve slidingly engages the ramp surface 130.
Rosenberg teaches that the grooves formed on the ramp section will cause the sleeve to cave into the recessed grooves and prevent rotation of the sleeve relative to the body.  
Similarly, grooves shown in Pratt (see Figure “B” below) are designed to inhibit rotation of the sleeve (see paragraph 0041).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the grooves shown in Rosenberg for the grooves shown in Pratt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b). 
“In some examples, the body may include a plurality of radial grooves that may be formed at or near an end of the body proximal the sleeve. During installation, compression forces applied to the sleeve cause the sleeve to expand over the grooves. The void space of the grooves allows the compressed sleeve material to flow into and engage the grooves. The sleeve material within the grooves may prevent rotation of the sleeve relative the body.” [0040]  
“For example, a body may comprise four grooves generally equally spaced about a perimeter of a nose of the body. As the sleeve expands over the nose it comes in contact with the four grooves. The grooves are able to attach to the sleeve through the compressive forces the sleeve undergoes as it expands over the groove. The voids that the grooves create allow the compressed sleeve material to flow into and engage the groove. With the grooves engaged to the sleeve, the sleeve does not rotate and may fully compress against the structure until installation is complete.” [0041]
“As described herein, the sleeve 160 is deformed and may interact with grooves 140. The interaction between the sleeve 160 and grooves 140 may reduce relative rotation between body 120 and sleeve 160 during such advancement.” [0049]

Regarding claim 2, 
Pratt teaches:
As shown in Figure 19, the frangible portion (shown in Figure “A”) is configured to break off from the nut head such that an end surface of the nut head is flush with or recessed from a front one of the plurality of panels 102.

    PNG
    media_image1.png
    448
    642
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 16 of Pratt (examiner amended).

    PNG
    media_image2.png
    333
    477
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 1 of Pratt (examiner amended).

Regarding claim 4:  rejection of claim 1, shown above, discloses all the limitations of this claim.  The blind fastener as taught by a combination of Pratt and Reynolds consists of two pieces – core bolt and core nut.

Regarding claim 5, 
Pratt teaches:
the frangible portion (shown in Figure “A”) includes a break-off groove that extends along an entire periphery of the core nut.  





Pratt teaches:
As shown in Figure “A”, the nut head defines a first cylindrical surface and the tool engagement portion 235 defines a second cylindrical surface, wherein the break-off groove of frangible portion is recessed radially inward from the first and second cylindrical surfaces.  

Regarding claim 7, 
Pratt teaches:
the core nut (220, 270) defines a counter bore (shown in Figure “A”) having an enlarged part and a threaded part 223, the enlarged part being formed in the tool engagement portion 235 and having a larger inside diameter than the threaded part 223, wherein the threaded part 223 is disposed in at least one of the nut head (shown in Figure “A”) and an end of the main body (222, 230) proximal to the nut head.  

Regarding claim 11, 
Pratt does not disclose, but Reynolds teaches:
the sleeve 60 is coupled to the ramped end of the main body 22 by a frangible section 46 of the core nut.  See Figure 1.  
See rejection of claim 1, shown above, for reasons on combining Pratt and Reynolds.  


Pratt teaches:
As shown in Figure “A”, the nut head defines a conical surface and an end surface.  
As shown in Figure 17, the conical surface being configured to abut a countersunk surface of a front panel 102 of the plurality of panels.
As shown in Figure 19, the end surface (shown in Figure “A”) configured to be flush with or recessed from a forward surface of the front panel 102 when the conical surface abuts the countersunk surface.  

Regarding claim 14,
Pratt teaches:
a core bolt 250 including a first tool engagement section 262, a threaded section 256 and a bolt head 254, the threaded section 256 including a first frangible portion 264 configured to break the threaded section 256 when a torque applied to the first tool engagement section exceeds a first threshold torque, the threaded section 256 being axially between the first tool engagement section 262 and the bolt head 254. See Figure 16.
a core nut (220, 270) including a main body (222, 230), a nut head (see Figure “A”), a sleeve 270, a second frangible portion (see Figure “A”), and a second tool engagement section 235, the second frangible portion frangibly coupling the second tool engagement section 235 to the nut head and, as shown in Figure 19, configured to break the second tool engagement section 235 off from the nut 
the nut head (see Figure “A”) being axially between the second frangible section 235 and the main body (222, 230).
wherein at least one of the main body (222, 230) and the nut head (see Figure “A”) defines internal threads 223 configured to engage the threaded section 256 of the core bolt 250, and the bolt head 254 is configured to engage an end 272 of the core nut (220, 270) that is opposite the nut head.  
the bolt head 254 being engaged with an end of the sleeve 270 that is distal to the main body (222,230), the main body including a ramp surface 230 configured to slidingly engage an inner surface of the sleeve 270.
Pratt does not disclose, but Reynolds teaches: 
A blind fastener, shown in Figure 1, where the sleeve 60 is coupled to an end of the main body 22 via a breakneck groove 46. 
Reynolds teaches that joining the sleeve to the main body of the core nut is advantageous as it would prevent the sleeve from being improperly assembled onto the core bolt.  As can be seen from Figure 16 of Pratt, the sleeve 270 of Pratt has a first end 272 designed to abut against the tapered ramp surface 230 of the core nut.  Improper installation of the sleeve onto the core bolt will result in an unsatisfactory expansion of the sleeve.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the sleeve 270 to the tapered ramp surface 230 of the core nut of Pratt similar to the ones taught by Reynolds to 

Pratt does not explicitly disclose, but Rosenberg teaches:
Figures 3-4 shows a plurality of recessed grooves 140 on the ramp surface 130.
wherein the recessed grooves 140 are configured to facilitate the sleeve 160 to cave into the recess grooves while the sleeve slidingly engages the ramp surface 130.
Rosenberg teaches that the grooves formed on the ramp section will cause the sleeve to cave into the recessed grooves and prevent rotation of the sleeve relative to the body.  
Similarly, grooves shown in Pratt (see Figure “B”) are designed to inhibit rotation of the sleeve (see paragraph 0041).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the grooves shown in Rosenberg for the grooves shown in Pratt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).




Pratt does not disclose, but Reynolds teaches:
Wherein a third frangible section 46 frangibly couples the sleeve 60 to the ramp section 61.

Regarding claim 17: see rejection of claim 13. 

Regarding claim 19,
Pratt teaches:
An assembly comprising: a front panel 102 defining a front surface; a rear panel 104 defining a rear surface; a blind fastener 200 inserted into holes of the front and rear panels for connecting the front and rear panels together, the blind fastener 200 comprising: 
a core bolt 250 received in the holes of the front and rear panels and defining a break-off notch 264 and a bolt head 254.
a core nut (220, 270) surrounding the core bolt, the core nut including a main body (222, 230), a nut head (see Figure “A”), a sleeve 270, and a tool engagement section 235, the main body extending within the holes of the front and rear panels.
The main body including a ramp surface 230 configured to slidingly engage an inner surface of the sleeve 270.
the nut head disposed in a countersink of the hole of the front panel 102, the tool engagement section 235 disposed outside the front and rear panels and adjacent to the front panel 102.
the sleeve 270 being coupled to an end of the main body that is opposite the nut head and disposed outside and adjacent to the rear panel 104.   
the sleeve 270 being configured to be deformed by axial force imparted by the bolt head 254 moving toward the front and rear panels, the core nut further defining a break-off groove (see Figure “A”) that frangibly couples the tool engagement section 235 to the nut head.
As shown in Figure 19, the break-off groove of the core nut and the break-off notch 264 of the core bolt are flush with or recessed from the front surface of the front panel 102 when the blind fastener is fully installed.

Pratt does not explicitly disclose, but Rosenberg teaches:
Figures 3-4 shows a plurality of recessed grooves 140 on the ramp surface 130.
wherein the recessed grooves 140 are configured to facilitate the sleeve 160 to cave into the recess grooves while the sleeve slidingly engages the ramp surface 130.
Rosenberg teaches that the grooves formed on the ramp section will cause the sleeve to cave into the recessed grooves and prevent rotation of the sleeve relative to the body.  
Similarly, grooves shown in Pratt (see Figure “B”) are designed to inhibit rotation of the sleeve (see paragraph 0041).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the grooves shown in Rosenberg for the grooves shown in Pratt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).

Regarding claim 20, 
Pratt teaches:
the nut head (shown in Figure “A”) of the core nut includes an end surface (shown in Figure “A”) that is flush with the front surface of the front panel 102 – also, see Figure 19.

Regarding claim 21,
Pratt does not explicitly disclose, but Rosenberg teaches:
Figures 3-4 shows a plurality of recessed grooves 140 on the ramp surface 130.
wherein the recessed grooves 140 are configured to facilitate the sleeve 160 to cave into the recess grooves while the sleeve slidingly engages the ramp surface 130.  Examiner notes that the recessed grooves 140 shown in Roserberg are formed on the ramp surface leading to the sleeve material deforming and flowing into the grooves; therefore, grooves shown in Rosenberg will avoid a defective tulip condition.
Rosenberg teaches that the grooves formed on the ramp section will cause the sleeve to cave into the recessed grooves and prevent rotation of the sleeve relative to the body.  
Similarly, grooves shown in Pratt (see Figure “B”) are designed to inhibit rotation of the sleeve (see paragraph 0041).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the grooves shown in Rosenberg for the grooves shown in Pratt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b). 

Regarding claim 22: see rejection of claim 21 shown above. 

Regarding claim 23,
Pratt does not explicitly discloses, but Rosenberg teaches:
Rosenberg teaches that the sleeve 460 is deformed by the axial force imparted by the bolt head 412. 
Rejection of claim 21 shown above discloses all the limitations of this claim.

Claims 3, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Reynolds further in view of Hufnagl et al. (US PGPUB 2004/0033119A1), hereinafter referred to as Hufnagl.
Regarding claim 3, 
Pratt does not teach, but Hufnagl teaches:
a radially outward facing surface of the main body of the core nut includes a plurality of dimples.  “Next, the body of the sleeve 14 undergoes a dimpling process (not shown) wherein a small portion of an outer surface of the body of the sleeve 14 is physically deformed against the pin member 12. The dimpling process results in a small portion of the sleeve 14 material being displaced against the pin member 12 to cause sufficient engagement to prevent loosening of the pin member 12 from vibration after installation.” [0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the main body of the core nut 220 shown in Pratt to have dimples similar to the ones taught by Hufnagl to prevent loosening of the core bolt from the core nut due to vibration after installation.  

Regarding claim 8, 
Pratt does not teach, but Hufnagl teaches:
As shown in Figure 1, the main body of the sleeve 14 defines a counter bore having a smooth part 30 and a threaded part (portion that engages with the threaded part 34 of the pin), the smooth part having an inside diameter larger 
As shown in Figure 1, wherein the core bolt 12 defines a bolt stop shoulder (end portion of 32 near threads 34).
As shown in Figure 2, the bolt stop shoulder abuts the nut stop shoulder 44 when a frangible portion 36 of the core bolt is aligned with or recessed from an outer surface of a front one of the plurality of panels 24.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core bolt 250 and core nut 220 shown in Pratt to have bolt and nut stop shoulders similar to the ones taught by Hufnagl to act as a stop to prevent further axial movement of the bolt once the deformation has been completed.  This way stop shoulders provides for a reliable fastener expansion by assuring that after deformation is completed the buildup of torsional stresses are not further distorting the sleeve, but that these stresses are instead formed in the core bolt in order to sever the core bolt at the frangible portion. 
“When the straight smooth portion 32 engages the step 44, the bulb is fully formed and further axial movement of the pin member 12 stops. At this point, torsional load builds up in the pin member 12 and the breakneck groove 36 will fail in torsional shear and break away along with the drive nut 16 that is threadedly engaged with the removable pin tail 38.” [0032]



Pratt does not teach, but Hufnagl teaches:
the main body defines a counter bore having a smooth part 30 and a threaded part (threaded portion that engages with the threaded part 34 of the pin), the threaded part defining the internal threads.
As shown in Figure 1, the smooth part 30 having an inside diameter larger than a major diameter of the internal threads of the threaded part such that a nut stop shoulder 44 is defined between the smooth part 30 and the threaded part.
As shown in Figure 1, wherein the core bolt 12 defines a bolt stop shoulder (end portion of 32 near threads 34) that is configured to abut the nut stop shoulder 44 when a frangible portion 36 of the core bolt is aligned with or recessed from an outer surface of a front one of the plurality of panels 24.
See rejection of claim 8 above on reasons for combining Hufnagl and Pratt.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Reynolds further in view of Luhm (US PGPUB 2004/0240963A1).
Regarding claim 10, 
Pratt does not teach, but Luhm teaches:
Figures 1 and 9 shows the head having a centering recess that is designed to facilitate drilling out the fastener.  
“It will be noted from the Figures, such as FIG. 1, that the head of the stem includes a central depression. This is a drill centering depression for drilling out the tacking fastener, typically after permanent fasteners have been installed in adjacent fastener holes in the work pieces. For this purpose, preferably a drill larger in diameter than the head of the rivet is used, as illustrated in FIG. 9. If the included angle of the taper of the drill is larger than the included angle of the taper on the head 22 of the stem (FIG. 1), the drill will remove all of the head material before engaging the first work piece, avoiding any possibility of the drill tip grabbing a remaining head segment and spinning the same on the surface of first work piece.” [0033]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core bolt head 254 shown in Pratt to have a central recess similar to the one taught by Luhm to facilitate drilling out and removal of the fastener as the drill will engage into the recess during drilling.   
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677